1    TONI WHITE SBN 210119
     Attorney at Law
2    PO Box 1081
     El Dorado CA 95623
3    toniwhite6311@gmail.com
     Tel: 530-906-1592
4
     Attorney for Defendant
5    LASHAWNDRA WALKER
6
7                                 IN THE UNITED STATES DISTRICT COURT
8                            FOR THE EASTERN DISTRICT OF CALIFORNIA
9
     UNITED STATES OF AMERICA,                  )   Case No. 2:17-cr-126 MCE
10                                              )
                     Plaintiff,                 )   STIPULATION AND ORDER TO
11                                              )   CONTINUE STATUS CONFERENCE, AND TO
            vs.                                 )   EXCLUDE TIME UNDER THE SPEEDY TRIAL
12                                              )   ACT
     LASHAWNDRA WALKER and                      )
13   SAMANTHA SAMPSON                           )   Date: October 10, 2019
                                                )   Time: 10:00 a.m.
14                   Defendants.                )   Judge: Hon. Morrison C. England, Jr.
                                                )
15
16           IT IS HEREBY STIPULATED by and between McGregor W. Scott, United States
17   Attorney, through Roger Yang, Assistant United States Attorney, attorney for Plaintiff, and Toni
18   White, attorney for Lashawndra Walker that the status conference scheduled for October 10,
19   2019 be vacated and continued to January 9, 2020 at 10:00 a.m.
20           Counsel for defendant Lashawndra Walker has been meeting with counsel for the
21   Government. Ms. Walker, through her attorney, provided additional information to the
22   Government about the facts in her case and the Government, and its’ case agent, are in the
23   process of following up on that information. As such, the defense desires additional time to
24   conduct further investigation and to discuss plea negotiations with the government and her client.
25            Based upon the foregoing, the parties agree time under the Speedy Trial Act should be
26   excluded from this order’s date through and including January 9, 2020, pursuant to 18 U.S.C.

27   §3161 (h)(7)(A)and (B)(iv)[reasonable time to prepare] and General Order 479, Local Code T4

28   based upon continuity of counsel and defense preparation.

       Stipulation/Order
1
     DATED: October 8, 2019   Respectfully submitted,
2
3
4                             /s/ Toni White
                              TONI WHITE
5                             Attorney for LASHAWNDRA WALKER

6
7    DATED: October 8, 2019   McGREGOR W. SCOTT
8                             United States Attorney

9                             /s/ Roger Yang
                              ROGER YANG
10                            Assistant United State Attorney
                              Attorney for Plaintiff
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      Stipulation/Order
1                                                   ORDER
2            The Court, having received, read, and considered the parties’ stipulation, and good cause
3    appearing therefrom, adopts the parties’ stipulation in its entirety as its order. It specifically finds
4    the failure to grant a continuance in this case would deny counsel reasonable time necessary for
5    effective preparation, taking into account the exercise of due diligence. The Court further finds
6    the ends of justice are served by granting the requested continuance and outweigh the best
7    interests of the public and defendants in a speedy trial.
8            Time from the date the parties stipulated, October 8, 2019, up to and including January 9,
9    2020, shall be excluded from computation of time within which the trial of this case must be
10   commenced under the Speedy Trial Act, pursuant to 18 U.S.C. § 3161(h)(7)(A) and(B)(iv)
11   [reasonable time for counsel to prepare] and General Order 479, (Local Code T4). It is further
12   ordered the October 10, 2019 status conference shall be continued until January 9, 2020, at 10:00
13   a.m.
14           IT IS SO ORDERED.
15   Dated: October 9, 2019
16
17
18
19
20
21
22
23
24
25
26
27
28

       Stipulation/Order
